Bell, Judge.
Plaintiff assigns error on the order of the trial court which sustained the defendant’s demurrer to the plaintiff’s answer to the defendant’s plea of release and further sustained the defendant’s plea of release which had been filed to the plaintiff’s petition. The defendant filed a motion to dismiss the appeal as prematurely brought, under Code Ann. § 6-701.
The record before this court does not show the final determination of the cause in the court below by dismissal or otherwise Where the sole assignment of error in a. bill of exceptions is on a judgment sustaining a demurrer to an answer to a plea and sustaining the plea, the record not showing that the case has been terminated in the court below, the case will be held to have been brought to this court prematurely, and the writ of error will be dismissed. Bozeman v. Ward-Truitt, 141 Ga. 45 (80 SE 320). See also Grier v. Grier, 100 Ga. App. 322 (111 SE2d 256); Bedingfield v. Parkerson, 211 Ga. 386 (86 SE2d 215); Mavity v. Associates Discount Corp., 211 Ga. 471 (86 SE2d 325).

Writ of error dismissed.


Felton, C. J., and Hall, J., concur.

*586Decided September 19, 1961
Rehearing denied October 5, 1961.
Judge $ Strother, for plaintiff in error.
Nall, Miller, Cadenhead & Dennis, A. Paul Cadenhead, Theodore G. Frankel, contra.